Citation Nr: 0021214	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from September 1971 
to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 26, 1999, rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania of the 
Department of Veterans Affairs (VA), which denied service 
connection for post-traumatic stress disorder (PTSD).  

In May 1998 the veteran advised the RO&IC in writing that he 
was willing to report for a VA examination in connection with 
a previously disallowed claim for nonservice-connected 
disability pension, and the RO&IC proceeded to arrange for 
such an examination, which was performed in September 1998 
and included a psychiatric examination.  In response to 
information recorded at this examination, the RO&IC on 
January 26, 1999, adjudicated the issue of entitlement to 
service connection for PTSD, in addition to finding the 
veteran permanently and totally disabled for pension 
purposes.  The issue before the Board is thus limited to the 
psychiatric disorder claimed as PTSD, notwithstanding that 
the veteran has a long psychiatric history involving other 
diagnoses.  

A prior claim for psychiatric disability other than PTSD was 
denied by the RO&IC on December 29, 1989, and that 
determination became final in the absence of a timely appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  
Because the veteran was not diagnosed as having this 
disability at the time of the earlier adjudication, the Board 
agrees that doing so was appropriate.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  In addition, the Board notes 
that although the issue of entitlement to service connection 
for a psychiatric disorder other than PTSD has not been 
developed or certified for appeal and will not be addressed 
herein, if the veteran desires further adjudication of that 
matter, he is free to petition for such review by submitting 
new and material evidence sufficient to reopen the previously 
denied claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


FINDINGS OF FACT

1.  The veteran's active military service as certified by the 
service department did not include duty in Vietnam.  

2.  The record does not contain competent or credible medical 
evidence that the veteran currently has PTSD related to 
military service in Vietnam.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 
38 C.F.R. § 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records contain no reference to 
complaints or findings suggesting psychiatric abnormality in 
service.  Psychiatric evaluation was reported as normal on 
examination for separation.  

The veteran's Enlisted Qualification Record, DA Form 20, 
shows that after completion of basic training and advances 
individual training he was assigned to duty in Germany.  The 
foreign service identified on the form is defined by the 
inscription "USAREUR -- GER" for the period from April 9, 
1973 through September 2, 1973.  Upon returning from Germany 
the veteran was released from active service.  The veteran 
did not receive any medals or decorations signifying duty in 
Vietnam.  

Postservice VA treatment records covering the period from 
August 1988 through March 1993 are of record.  The veteran 
was hospitalized by the VA in August 1988 with an Axis I 
diagnosis of mood disorder, recurrent major depression, with 
psychotic features and suicidal ideation.  Cocaine and opiate 
abuse, cocaine addiction and a personality disorder were also 
diagnosed.  He was subsequently hospitalized on five 
occasions for multiple substance abuse and psychotic symptoms 
attributed to substance abuse.  Neither the hospitalization 
reports nor outpatient treatment records covering the periods 
from May 1987 to September 1988 or from February 1992 to 
February 1995 reflect a diagnosis of PTSD.  

The veteran underwent a VA psychiatric examination in 
September 1998, at which time he reported a lengthy 
psychiatric history that included polysubstance abuse which 
he claimed started in Vietnam to help him deal with the fear 
there.  He claimed that his hospital admissions were due to 
irritability, not trusting people and inability to stand 
Orientals.  He claimed to have served in Vietnam for six 
months in 1972 and described traumatic events for which he 
could not give information such as dates, places or the names 
of fellow soldiers.  One such incident occurred when his 
outfit was told to set a village on fire and the deaths of 
women and children resulted.  Another time he watched a baby 
being killed on the orders of a superior officer who stated 
that the infant could well be booby trapped.  On another 
occasion he was splattered by blood from a soldier whose leg 
was blown off by a mine.  He described being disgusted by the 
sight of body bags stashed by the road.  He reported 
nightmares related to these incidents.  He described himself 
as angry and fearful that he would lash out at others.  He 
was angry at how well immigrants from Vietnam were treated 
here.  He stated that he felt detached from others and did 
not trust people.  The diagnosis was PTSD with intermittent 
episodes of psychotic symptomatology and polysubstance abuse.  

On receipt of the examination report the RO&IC requested that 
the examiner assess the diagnosis of PTSD in light of the 
fact that the veteran never served in Vietnam.  In an 
addendum to the original report, the examiner stated that the 
PTSD diagnosis was not valid since the veteran had not served 
in Vietnam where the claimed stressors had occurred and that 
with this new information the correct diagnosis would be 
cocaine abuse, alcohol abuse with intermittent episodes of 
psychotic symptomatology.  

In a letter dated November 10, 1998, the RO&IC requested that 
the veteran furnish information regarding the events claimed 
as stressors for PTSD, including names, dates, and persons 
and places involved.  By a statement dated November 15, 1998, 
the veteran asserted that while he was stationed in Germany 
there was a red alert in August 1972 that caused him to be 
sent to Vietnam.  He stated that "[w]hen I got over there.  
I couldn't believe the things they made us do," claiming 
that they had him kill women and babies and burn up their 
homes.  He felt that the saddest part was that he got no job 
or respect after he got home.  While in Vietnam he was 
stationed at "Nutrim (sic)."  

II. Analysis 

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1999).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known before March 1999 as 
the United States Court of Veterans Appeals) (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only plausible, to satisfy the initial burden of § 5107.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once the 
claimant's initial burden of submitting a well-grounded claim 
has been met, the VA is obligated under 38 U.S.C. § 5107(a) 
to assist the claimant in developing the facts pertinent to 
the claim.  The Court has held that the VA is prohibited from 
assisting a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, 13 Vet. App 
285 (1999) (per curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom Epps v. West, 118 S. Ct. 2348 (1998).  

With respect to PTSD, a well-grounded claim requires (1) 
medical evidence of a diagnosis of PTSD established with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1999); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999).  

In the present case, the veteran has failed to satisfy either 
the first or the second element of a well-grounded claim for 
service connection for PTSD.  With respect to element one, 
the requirement of a current disability, the Court has held 
that there must be a clear, unequivocal diagnosis of PTSD for 
a valid service connection claim.  Cohen, at 128.  The 
medical evidence of record does not demonstrate that a 
diagnosis of PTSD has been established by a medical 
professional.  The VA physician who conducted the VA 
examination of September 1998 initially accepted the 
veteran's accounts of traumatic events in Vietnam as adequate 
stressors to support a diagnosis of PTSD but he immediately 
withdrew the diagnosis when informed that the Vietnam never 
served in Vietnam.  

In PTSD claims, a diagnosis of PTSD is necessary to satisfy 
the current disability requirement.  Id.; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (a current 
disability is the cornerstone of a claim for VA 
compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In the absence of a diagnosis of PTSD, therefore, the claim 
cannot be well grounded.  

With respect to the second element of a well-grounded claim, 
the occurrence of a stressor, the documentary evidence from 
official sources shows that the veteran never served in 
Vietnam.  His service records confirm that he was assigned to 
duty in Germany but omit reference to any red alert or 
temporary duty assignment, let alone one that would have 
taken him and his unit to Vietnam.  He received no medals or 
decorations based on Vietnam service or combat.  The Court 
has held that the essential facts concerning a claimant's 
military service, including those pertinent to active duty, 
active duty for training, or inactive duty for training, can 
be established only by official service department records.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  There is no reason 
to question the information set forth on the DA Form 20 
provided by the service department.  If the veteran disagrees 
with the information contained in service records, his 
remedy, if any, must be pursued with the Army Board of 
Correction of Military Records.  Id.  

Therefore, on the basis of the service department personnel 
record furnished in this case, it is clear that stressor 
events claimed by the veteran could never have occurred.  
Since the stressor events upon which his claim for service 
connection for PTSD is predicated are alleged to have 
involved combat service in Vietnam, the absence of such 
service precludes a valid well-grounded claim.  

In this regard, the Board observes that this case is 
factually similar to Samuels v. West, 11 Vet. App 433 (1998) 
and finds the holding in that case instructive for the 
Board's consideration of this matter.  In Samuels, the 
veteran reported stressors related to Vietnam service in 
support of a claim for service connection for PTSD.  The 
Court, while noting that evidentiary assertions generally 
must be accepted as true for the purpose of whether the 
veteran has set forth a well-grounded claim, pointed out that 
where, as in that case, the assertion was inherently 
incredible, held VA was not required to accept them as true; 
the Court explained that, as here, the record was absolutely 
clear that the veteran had no service in Vietnam.  As such, 
the Court determined that the claim was not well grounded.  
Id. at 436.

Further, the Board finds that the appellate record as it is 
now constituted is adequate to support the present 
determination notwithstanding the possibility that additional 
VA outpatient treatment records may exist, given the 
veteran's assertion in his April 1999 Substantive Appeal that 
he has been is in receipt of current VA outpatient treatment 
for disorders claimed to include PTSD.  Although VA is deemed 
to have constructive knowledge of documents that are 
generated by VA agents or employees, a remand to obtain those 
records and readjudicate the claim is not required unless 
those materials could be determinative of the claim.  See 
Dunn v. West, 11 Vet. App. 462, 466 (1998).  Here, the record 
shows that the veteran has clearly been diagnosed as having 
PTSD, and the sole question is whether that diagnosis is 
based on a corroborated service-related stressor.  Because 
treatment records would not speak to this question, they 
could be determinative of the outcome of the claim.  As such, 
a remand is not warranted.  See Id.

In this regard, the Board acknowledges that VA medical 
records are precisely the type of records that should 
ordinarily be obtained pursuant to Bell before adjudication 
is undertaken.  In the circumstances of the present claim, 
however, the Board reiterates that no useful purpose would be 
served by deferring the present decision to procure them.  
Even if it is assumed arguendo that such records exist and 
that they contain evidence of treatment for a psychiatric 
disorder classified by clinicians as PTSD, such records, when 
viewed in the most light most favorable to the claim, could 
provide potential benefit the veteran only with respect to 
element one of the Cohen well-grounded-claim test pertaining 
to a current diagnosis.  They could not provide a substitute 
for service department certification regarding the nature of 
the veteran's military service.  Element two of the Cohen 
test pertaining to the occurrence of a PTSD stressor in 
service would still be unsatisfied and the claim would remain 
not well grounded as a matter of law.  

Another exception is found in the Court's holding in 
Robinette v. Brown, 8 Vet. App. 69, 77- 78 (1995) that where 
an application for benefits is incomplete the VA may have an 
obligation to inform the veteran of the evidence necessary to 
complete his application and thereby render the claim well 
grounded.  In the present case, the veteran's has identified 
no additional medical records pertaining to PTSD other than 
the aforementioned outpatient treatment records.  Neither 
those records nor any other postservice medical records would 
by themselves serve to well ground the veteran's claim given 
the lack of a stressor.  The statement of the case and the 
present decision fully explain the evidence necessary to well 
ground the claim and thereby satisfy any VA duty under 
Robinette.  

Therefore, it is not necessary to remand this case to the 
RO&IC for procurement of either the claimed outpatient 
treatment records or any other documents.  A remand would 
simply serve to impose an unnecessary burden with no gain to 
the veteran.  The Court has recognized the VA's right to 
decline to undertake evidentiary development in certain 
circumstances when the veteran would not be prejudiced.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind compliance in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran are to be 
avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a 
remand is unnecessary even where there is error on the part 
of VA, where such error was not ultimately prejudicial to the 
veteran's claim); See also Chisem v. Brown, 8 Vet. App. 374 
(1995).  

Likewise, the failure of the veteran to perform the duty in 
Vietnam necessary to validate his stressor stories involving 
claimed events occurring in Vietnam is clear and 
indisputable, and no benefit would be derived from a remand 
to document such service.  Given the incredibility of the 
stressor allegations presented and the lack of substantiation 
of the claimed Vietnam in service department records, there 
is no reason to believe that additional requests to the 
service department to search further would be fruitful.  The 
DA Form 20 obtained by routine inquiry contains credible 
information that flatly contradicts the veteran's account of 
his service and nothing in the objective record suggests that 
it is inaccurate or incomplete.  

In the absence of a well-grounded claim, service connection 
for PTSD must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  


ORDER

Service connection for PTSD is denied.  



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 

